Citation Nr: 0811014	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for bilateral shin 
splints.  

4.  Entitlement to an initial evaluation in excess of 0 
percent, for residuals of a left great toe injury with 
arthritis.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from February 1992 to 
December 1995 and from May 2001 to May 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The issues of entitlement to service connection for a 
bilateral knee disorder, a low back disorder and bilateral 
shin splints are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence supports a finding that residuals of a left 
great toe injury with arthritis cause moderate, but not 
greater, impairment of the foot.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
greater, for residuals of a left great toe injury with 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

The VCAA letter pertained to the issue of service connection.  
The matter of the proper effective date is a "downstream" 
issue, i.e., an issue relating to the claim but arising after 
the beginning of the claims process.  With regard to that 
issue, VA has taken the proper action in accordance with 38 
U.S.C.A. § 5104.  The Board notes that the appellant was 
advised of the applicable criteria in the statement of the 
case and the effective date assigned for the disability was 
the day following discharge from service.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the appellant is appealing the original 
assignment of a disability evaluation following an award of 
service connection for residuals of a left great toe injury.  
In such cases, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Service medical records, to include March 2004 treatment 
records, reflect complaints of left first toe pain for six 
months after having stubbed it on something.  The impression 
of x-ray examination was degenerative osteoarthropathy, left 
first metatarsal phalangeal joint.  The agency of original 
jurisdiction (AOJ) has rated the appellant's residuals of a 
left great toe injury under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007) and assigned a 0 percent rating.  Under 
Diagnostic Code 5284, a 10 percent rating contemplates a 
moderate disability; a 20 percent rating contemplates a 
moderately severe disability; and a 30 percent rating 
contemplates a severe disability.  30 percent is the highest 
rating assignable under this Diagnostic Code.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

In this case, while the July 2004 VA examination report notes 
that the appellant's left great toe was symptomatic, the 
appellant complains of pain, as noted in his December 2005 VA 
Form 9 and the examination report reflects some limited 
extension.  In addition, x-ray examination is suggestive of 
degenerative changes in the left toe.  While the rating 
schedule does not contain a diagnostic code for the 
evaluation of limitation of motion of the toes, typically, a 
separate rating for limitation of motion due to degenerative 
changes under Diagnostic Code 5003 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  However, the General 
Counsel for VA, in a precedent opinion dated August 14, 1998 
(VAOPGCPREC 9-98), held that if a disability rating was 
established under Diagnostic Code 5284, the availability of a 
separate rating under Diagnostic Code 5003/5010 and the 
applicability of sections 4.40, 4.45, and 4.59 depended upon 
the manifestations compensated under Diagnostic Code 5284.  

As noted Diagnostic Code 5284 does not specifically 
contemplate limitation of motion.  However, VA's General 
Counsel has held that depending on the nature of the foot 
injury, Diagnostic Code 5284 for foot injuries may involve 
limitation of motion and would require consideration of 38 
C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 9-98.  The Board has 
considered whether the appellant's disability can be 
characterized as moderate under the rating criteria.  In 
light of the appellant's complaints of pain, together with 
the objective findings, and resolving doubt in favor of the 
appellant, the Board finds that a 10 percent rating under 
Diagnostic Code 5284 is supportable.  

A rating in excess of 10 percent is not warranted.  The 
appellant's residuals only encompass the large toe area of 
the foot, and the Board finds that the competent, objective 
evidence does not support a finding of a moderately severe 
foot disability, even considering any limitation of motion 
due to pain.  The appellant is competent to report his 
symptoms.  The Board, however, has accorded more probative 
value to the objective medical findings in the this case.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of the 10 percent granted 
herein.

Lastly, the Board notes that there is no evidence of record 
that the residuals of a left great toe injury with arthritis 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or have 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards are 
rendered impracticable.  The July 2004 VA examination report 
notes that the appellant is employed.  In this case, there is 
no evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence the Board is not required to 
remand this matter to the AOJ for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  

In sum, the Board finds that a 10 percent rating for 
residuals of a left great toe injury with arthritis is 
supportable.  A preponderance of the evidence is against an 
evaluation in excess of 10 percent and there is no doubt to 
be resolved in that regard.  Consequently, the benefits 
sought on appeal, in part, are granted.


ORDER

A 10 percent rating, but not greater, for residuals of a left 
great toe injury is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In regard to the claim of entitlement to service connection 
for bilateral shin splints, the Board notes that at service 
entrance in January 1992, the lower extremities were normal.  
On the accompanying medical history, a fracture of the left 
leg four years earlier was noted.  A March 1994 record 
reflects an assessment of left leg shin splints.  The October 
1995 separation examination report shows that the lower 
extremities were normal.  The May 2001 entrance examination 
report in association with his second period of service notes 
treatment of the left tibia at age 16, to include a having 
had a cast, with no sequelae.  Records, dated in March 2004, 
reflect complaints of shin pain.  On examination, there was 
no edema, erythema, or exudate, and the shins were not tender 
to palpation.  The assessment was bilateral shin pain.  The 
March 2004 separation examination report shows a diagnosis of 
bilateral shin splints.  

On VA examination July 2004, the examiner noted that a 
history of shin splints in service in 1994.  The impression 
of x-ray examination was no significant bony pathology at the 
tibia and fibula, bilaterally.  While the examiner noted that 
shin splints were asymptomatic at the time of the 
examination, the issue in this case is whether the appellant 
had an onset of a chronic disability in service related to 
current pathology.  In light of the in-service findings, to 
include a diagnosis of shin splints at separation, coupled 
with the post-service diagnosis of shin splints, the Board 
finds that resolution of the issue requires a competent 
opinion.  

As to the back and knees, the Board notes that service 
medical records, dated in August 1995 and September 1995, 
reflect complaints of pain in association with a low back 
strain.  An October 2005 separation examination report shows 
that the spine and musculoskeletal system were normal.  On 
the accompanying medical history, he indicated that he had or 
had had recurrent back pain, and it was noted that he was 
being treated for low back strain.  A March 2004 record 
reflects complaints of back pain since April 2003.  Low back 
pain was noted in association with a motor vehicle accident 
while deployed to Iraq.  A previous injury was noted to have 
occurred six years earlier during his first period of 
service.  The assessment was low back pain.  The impression 
of x-ray examination of the lumbar spine was mild narrowing 
of L1 disc associated with adjacent end-plate deformities 
suggesting past episode of trauma.  The impression of 
magnetic resonance imaging (MRI) was that the findings 
involving the posterior annulus of L4-5 may represent an 
annular tear, and a small amount of extruded disc material 
involving the posterior disc of the L4-5 was noted.  The 
March 2004 separation examination report shows diagnoses of 
back pain, with notation of the diagnostic results and 
bilateral knee pain/patellofemoral pain syndrome.  

The appellant underwent a VA examination in July 2004.  The 
report of examination notes that diagnostic studies performed 
included x-ray examination of the lower back and bilateral 
knees.  The x-ray examination reports pertaining to the lower 
back and bilateral knees have not been associated with the 
claims folder and further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the July 2004 
VA x-ray examination reports pertaining to 
the spine and knees with the claims file.  
If for any reason the reports are 
unavailable, the appellant should be 
scheduled for x-ray examination of the 
spine and knees.  

2.  The AOJ should schedule the appellant 
for an examination with an orthopedist.  
The claims file should be made available 
for review and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion in regard to the 
following:  1) It is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the appellant has 
chronic shin splints of the right or left 
leg that are related to active service; 
and 2) It is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any identified disorder of the knees 
or back is related to in-service disease 
or injury?  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


